 Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 1 of 8 Page ID #102



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MILES MUSGRAVES,

               Petitioner,
                                                Civil No. 19-CV-00548-NJR
 v.
                                                Criminal No. 13-CR-30276-NJR-1
 UNITED STATES OF AMERICA,

               Respondent.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside

or Correct Sentence (Doc. 1) filed by Petitioner Miles Musgraves (“Musgraves”). For the

reasons set forth below, the motion is denied.

                         FACTUAL & PROCEDURAL BACKGROUND

       On November 21, 2013, Musgraves was indicted on five counts, as follows:

          x   Count 1: Maintaining Drug-Involved Premises Near a School, 21 U.S.C.
              §§ 860, 856(a)(1) & (b);

          x   Count 2: Conspiracy to Distribute Cocaine, 21 U.S.C. §§ 846, 841(a)(1) &
              (b)(1)(C);

          x   Count 3: Felon in Possession of Ammunition, 18 U.S.C. §§ 922(g)(1),
              924(e);

          x   Count 4: Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1), 924(e);

          x   Count 5: Distribution of Cocaine Near a School , 21 U.S.C. §§ 860,
              841(a)(1), (b)(1)(C).

United States v. Musgraves, 13-cr-30276-NJR-1 at Doc. 1 (S.D. Ill.).

                                         Page 1 of 8
    Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 2 of 8 Page ID #103



        Before trial, Musgraves’s attorney Steven Schattnik filed motions seeking to

suppress statements made on the day Musgraves was arrested, arguing the search

warrant for Musgraves’s residence was infirm, and seeking to suppress evidence of a

crack cocaine purchase from Musgraves. Id. at Docs. 60, 61, 65. Schattnik further

attempted to subpoena records from the Alton police department. Id. at Docs. 78-88. On

February 6, 2015, a hearing was held on Musgraves’s evidentiary motions, and Schattnik

presented evidence regarding one of the affiants who provided probable cause for the

warrant. Id. at Doc. 90. All of Musgraves’s motions were denied. Id.

        At trial, Schattnik presented Musgraves’s defense, which consisted of calling five

witnesses and presenting exhibits including certain affidavits that had formed the basis

of the search warrant. Id. at Doc. 103, 104-2. At the close of trial, the Court provided

standard jury instructions, including describing the elements of an offense under 21

U.S.C. §§ 856 and 860, and the jury found Musgraves guilty on all counts. Id. at Doc. 106-

1, 106-7, Docs. 107 to 113. On June 26, 2015, the Court sentenced Musgraves to 240 months

in prison. Doc. 152, 155. 1

        Musgraves appealed to the Seventh Circuit, challenging the sufficiency of the

affidavits used to provide probable cause supporting the search warrant for his home.

United States v. Musgraves, 831 F.3d 454 (7th Cir. 2016). The Seventh Circuit found that

there was sufficient probable cause for the search warrant, affirming his conviction on

Counts 1 and 3, but vacated his conviction on Counts 2, 4, and 5, remanding for



1
  Judge Michael J. Reagan presided over Musgraves’s criminal case. Judge Reagan has since
retired from federal service and thus this motion was transferred to the undersigned.

                                        Page 2 of 8
 Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 3 of 8 Page ID #104



resentencing. Id. At resentencing, over Musgraves’s objection the Court imposed a career

offender sentencing enhancement and further found by a preponderance of the evidence

that Musgraves had committed the conduct charged in Counts 4 and 5, considering the

acquitted conduct in weighing statutory sentencing factors. Musgraves, 13-cr-30276-NJR-

1 at Doc. 220. The Court again imposed a 240-month sentence. Id. Musgraves again

appealed, challenging consideration of the acquitted conduct at sentencing, but the

Seventh Circuit affirmed the re-imposed sentence. United States v. Musgraves, 883 F.3d 709

(7th Cir. 2018).

       Musgraves mailed the instant motion on May 23, 2019, and it was received by this

Court and filed on May 28, 2019 (Doc. 1). Taken together, his filings seek collateral review

on the following grounds, which generally deal with either ineffective assistance of

counsel or deficiencies in his plea:

       (1) The search warrant for Musgraves’s house was obtained in bad faith
           and through prosecutorial misconduct;

       (2) Ineffective assistance of counsel based on trial counsel’s failure to file
           substantive pretrial motions, requests a “grand jury array” and verify
           grand jury transcripts, file objections to jury instructions, and conduct
           an adequate and independent pretrial investigation; appellate counsel’s
           failure to challenge the Government’s violation of the confrontation
           clause and file a petition for a writ of certiorari.

                                       LEGAL STANDARD

       An action brought under 28 U.S.C. § 2255 represents an attempt to collaterally

attack a sentence outside of the traditional avenue of appeal and as such relief under

Section 2255 “is available only in extraordinary situations,” requiring an error of

constitutional or jurisdictional magnitude, or other fundamental defect that resulted in a

                                         Page 3 of 8
 Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 4 of 8 Page ID #105



complete miscarriage of justice. Blake v. United States, 723 F.3d 870, 878 (7th Cir. 2013);

Harris v. United States, 366 F.3d 593, 594 (7th Cir. 2004). Section 2255 cannot be used as a

substitute for a direct appeal or to re-litigate issues decided on direct appeal. Sandoval v.

United States, 574 F.3d 847, 850 (7th Cir. 2009); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004).

       Section 2255 cannot be used as a substitute for a direct appeal or to re-litigate issues

decided on direct appeal. Sandoval v. United States, 574 F.3d 847, 850 (7th Cir. 2009); White

v. United States, 371 F.3d 900, 902 (7th Cir. 2004). “Any claim that could have been raised

originally in the trial court and then on direct appeal that is raised for the first time on

collateral review is procedurally defaulted.” Delatorre v. United States, 847 F.3d 837, 843

(7th Cir. 2017) (citing Hale v. United States, 710 F.3d 711, 713–14 (7th Cir. 2013)).

“Procedurally defaulted constitutional claims are not considered on collateral review

unless the petitioner shows either (1) actual innocence or (2) cause and prejudice.” Id.

(citing Bousley v. United States, 523 U.S. 614, 622 (1998)). “To excuse a procedural default

for cause and prejudice, a petitioner must demonstrate both (1) good cause for his failure

to raise the defaulted claim before collateral review and (2) actual prejudice stemming

from the violations alleged in the defaulted claim.” Id. (citing Theodorou v. United States,

887 F.2d 1336, 1340 (7th Cir. 1989)).

       “[A]n evidentiary hearing is not warranted for every § 2255 petition.” Cooper v.

United States, 378 F.3d 638, 641 (7th Cir. 2004) (citing Key v. United States, 806 F.2d 133 (7th

Cir. 1986)). “Pursuant to § 2255, the district court has discretion to deny an evidentiary

hearing where the motion, files, and records of the case conclusively show that the

                                          Page 4 of 8
 Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 5 of 8 Page ID #106



prisoner is entitled to no relief.” Id. at 641-642 (citing United States v. Kovic, 830 F. 2d 680

(7th Cir. 1987)).

                                             ANALYSIS

         Based on its review of the filings, the Court concludes that the issues in this action

can be resolved on the existing record, as discussed below. Accordingly, an evidentiary

hearing is not warranted here.

I.       Search warrant claims

         Musgraves wishes to seek collateral review of his sentence based on allegations

related to the warrant for the search of his house. However, the sufficiency of probable

cause to support the warrant was the subject of arguments during pre-trial, at trial, and

during Musgraves’s first direct appeal. Accordingly, his arguments are procedurally

defaulted and cannot be considered absent a showing of either actual innocence or good

cause for failure to raise the claims earlier. Here, Musgraves does not attempt to argue

actual innocence, and his claims appear to merely repeat those that he made earlier. While

Musgraves appears to suggest that he has new information regarding the affidavits

underlying the warrant, he presents nothing to back up this contention besides vague

and unsubstantiated allegations. Accordingly, Musgraves’s arguments regarding the

search warrant cannot be considered in this proceeding.

II.      Ineffective assistance of counsel claims

      a) Applicable Law

         Claims of ineffective assistance of trial counsel can generally be raised for the first

time via a Section 2255 motion, as opposed to on direct appeal. Indeed, such claims

                                           Page 5 of 8
 Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 6 of 8 Page ID #107



generally are better suited for collateral review under Section 2255, where a fuller record

can be developed. See, e.g., Massaro v. United States, 538 U.S. 500, 504-05 (2003); United

States v. Walltower, 643 F.3d 572, 579 (7th Cir. 2011).

       The Sixth Amendment provides that in all criminal prosecutions, “the accused

shall enjoy the right … to have the Assistance of Counsel for his defense.” The right to

assistance of counsel encompasses the right to effective assistance of counsel. Blake, 723

F.3d at 879 (citing Watson v. Anglin, 560 F.3d 687, 690 (7th Cir. 2009)).

       Under the test established in Strickland v. Washington, 466 U.S. 668 (1984), to

succeed in showing ineffective assistance of counsel a defendant must prove that

(1) “counsel’s representation fell below an objective standard of reasonableness,” and

(2) “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. 688 at 669. “A

court does not have to analyze both prongs of the Strickland test” because “[a] defendant’s

failure to satisfy either prong is fatal to his claim.” Ebbole v. United States, 8 F. 3d 530, 533

(7th Cir. 1993) (citation omitted).

       Where a petitioner alleges ineffective assistance of counsel based on a failure to

investigate or present additional evidence, he cannot rely on vague allegations and

tendentious theories, but rather bears the burden of presenting with some particularity

what additional evidence could have been uncovered and presented and how this

additional information would have had a reasonable probability of changing the

outcome. Hardamon v. United States, 319 F.3d 943, 951 (7th Cir. 2003); see also Fuller v.

United States, 398 F.3d 644, 652 (7th Cir. 2005)).

                                          Page 6 of 8
 Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 7 of 8 Page ID #108



   b) Discussion

       Musgraves’s motion presents a classic case of a defendant seeking to argue

ineffective assistance of counsel but providing only vague and unsubstantiated

allegations as to the supposedly ineffective representation. Many of Musgraves’s

allegations are directly contradicted by the record. For example, Musgraves states that

his trial counsel failed to make any substantive pretrial motions, yet the record shows

that his counsel in fact made several motions to suppress evidence, all of which were

denied. Similarly, Musgraves suggests that his counsel failed to object as to jury

instructions, though the record shows that his counsel in fact did seek to have jury

instructions modified.

       Where his objections are not directly contradicted by the record, Musgraves has

failed to present any evidence that the actions he objects to were not valid strategic

decisions, or that any alternate course that he suggests would have been likely to have

any result. For example, he argues that appellate counsel should have made arguments

regarding the confrontation clause and should have filed a petition for certiorari, but the

deciding to present certain issues on appeal and not others is a routine matter of litigation

strategy, and there is no indication that counsel’s conduct was unreasonable. Similarly, it

seems highly unlikely that any petition for certiorari would have been accepted by the

Supreme Court or would have led to a different outcome. Likewise, Musgraves argues

that his trial counsel should have conducted a more thorough pretrial investigation, but

does not provide any evidence that might have been uncovered had such an investigation

occurred. Overall, without delving into the granularity of each of Musgraves’s arguments

                                        Page 7 of 8
 Case 3:19-cv-00548-NJR Document 15 Filed 05/15/20 Page 8 of 8 Page ID #109



regarding the performance of his counsel, he has failed to satisfy either prong of the

Strickland standard on any point that he has advanced.

                                        CONCLUSION

      For the reasons set forth above, the Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside or Correct Sentence (Doc. 1) is DENIED. The Clerk of Court shall enter judgment

accordingly and close this case.

      IT IS SO ORDERED.

      DATED: May 15, 2020


                                               _____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 8 of 8
